DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 was filed after the mailing date of the Non-Final Rejection on 11/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-7, 9-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12 are allowable over prior art since the prior art taken individually or in combination fails to particularly discloses, fairly suggests, or render obvious on the following when considered with other limitations in the claim: determining indices associated with a set of parity bits in the MCB: selecting, from the circular buffer based on the determined indices, the set of parity bits in the MCB for inclusion in the copy of the part of the second set of PCBs; and generating the copy of the part of the second set of PCBs including the selected set of parity bits.
Claim 6 is allowable over prior art since the prior art taken individually or in combination fails to particularly discloses, fairly suggests, or render obvious on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,484,130 to Zhang discloses method and device for parallel polar code encoding/decoding.
US Patent 10,491,326 to Zhang et al. discloses method and apparatus for encoding data using polar code. Embodiment techniques map parity bits to sub-channels based on their row weights.
US Patent 10,224,966 to Li et al. discloses parity bit channel assignments for polar coding. In some cases, an encoder or decoder of a wireless device may assign information bits, frozen bits, and parity check bits to polar channels of an encoder or decoder based on reliability metrics. The information bits may initially be assigned and based on a channel index of the first information bit, the parity 
US Patent 10,374,753 to Shen et al. discloses polar code rate matching method and polar code rate matching apparatus. The method includes: performing matrix-based BRO interleaving on a non-systematic polar code output by a polar code encoder, to obtain interleaved bits; and determining, based on the interleaved bits, a rate-matched output sequence.
US Patent 10,917,105 to John Wilson et al. discloses control channel mother code determination for multi-transmission configuration indication communication. An encoder may utilize a common mother code for encoding control information to each set of control channel resources of a control channel, control channel associated with multiple transmission configuration indication (TCI) states. For example, the common mother code may include utilizing same parameters when constructing the polar code for each set of control channel resources, where the parameters include a block length, a number of information bits, or both.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464